                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TENNESSEE


 DIVERSE MEDICAL                 )
 MANAGEMENT, INC.; AND AZZAM     )
 MEDICAL SERVICES, LLC,          )
                                 )
      Plaintiffs,                )
                                 )
 v.                              )                     Case No: 19-CV-00046
                                 )                     JURY DEMAND
 PLATINUM GROUP USA, INC.;       )
 AMER RUSTOM; THE THIRD          )
 FRIDAY TOTAL RETURN FUND, L.P., )
 MICHAEL LEWITT, AMERICORE       )
 HEALTH, LLC, GRANT WHITE,       )
 JAMES B. BIDEN,                 )
                                 )
      Defendants.                )


                 PLAINTIFFS’ MOTION TO ENJOIN DEFENDANT
        THE THIRD FRIDAY TOTAL RETURN FUND, L.P. FROM PROCEEDING
      IN A LATER-FILED LAWSUIT IN THE SOUTHERN DISTRICT OF FLORIDA


            Plaintiffs Diverse Medical Management, Inc. (“DMM”) and Azzam Medical Services,

 LLC (“AMS”) hereby moves the Court to enjoin Defendant The Third Friday Total Return Fund,

 L.P. (“Third Friday Fund”) from proceeding in its later-filed, parallel action currently pending in

 the United States District Court for the Southern District of Florida (the “Florida Lawsuit”). As

 demonstrated in the memorandum of law filed in support of this motion, this Court should enjoin

 Third Friday Fund’s Florida Lawsuit pursuant to the first-to-file rule.

            Pursuant to the first-to-file doctrine, when two similar actions are pending before two

 federal district courts, the court where suit was first filed should proceed while the second should

 be stayed, dismissed, or transferred. As the first-filed court, this Court has the authority to decide

 all of these issues. Further, the Court should follow the first-to-file doctrine because it would

 02541927                                          1

Case 4:19-cv-00046-CLC-CHS Document 16 Filed 08/23/19 Page 1 of 3 PageID #: 116
 promote judicial efficiency, avoid inconsistent rulings, and dispose of the entire dispute between

 the parties. The Florida Lawsuit, on the other hand, addresses but a small portion of the facts and

 claims in this action. Accordingly, Plaintiffs motion should be granted.



                                                      Respectfully submitted,




                                                      /s/ Robert A. Peal
                                                      Robert A. Peal
                                                      Mark W. Lenihan
                                                      SIMS|FUNK, PLC
                                                      3322 West End Avenue, Suite #200
                                                      Nashville, Tennessee 37203
                                                      (615) 292-9335
                                                      rpeal@simsfunk.com
                                                      mlenihan@simsfunk.com

                                                      Counsel for Plaintiffs




 02541927                                        2

Case 4:19-cv-00046-CLC-CHS Document 16 Filed 08/23/19 Page 2 of 3 PageID #: 117
                                    CERTIFICATE OF SERVICE

         I hereby certify that a true and exact copy of the foregoing was served on the following
 via the Court’s CM/ECF system:

 J Scott Hickman
 Lee Webb Campbell , II
 Sherrard Roe Voigt & Harbison, PLC
 150 3rd Avenue South
 Suite 1100
 Nashville, TN 37201
 615-742-4200
 Fax: 615-742-4539
 shickman@sherrardroe.com
 wcampbell@srvhlaw.com


            And on the following via Certified Mail and U.S. Mail:

 Americore Health LLC
 c/o Juan Ruiz
 3048 SW 129 Terrace
 Miramar, FL 33027


 on this the 23rd day of August, 2019.
                                                       /s/ Robert A. Peal




 02541927                                          3

Case 4:19-cv-00046-CLC-CHS Document 16 Filed 08/23/19 Page 3 of 3 PageID #: 118
